Citation Nr: 1636645	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  09-30 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) based on extra-schedular consideration under 38 C.F.R. § 4.16(b). 


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from January 1978 to April 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 4, 2016 decision by the Director of Compensation Service in Washington, D.C.

By way of brief background, this case derives from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the Veteran's lumbar spine disability rating from 10 to 20 percent.  The Veteran timely initiated an appeal as to the assigned disability rating.  In April 2012, the Board determined a claim for TDIU was reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board notes the Veteran's disabilities do not satisfy the threshold schedular criteria for entitlement to a TDIU under 38 C.F.R. § 4.16(a), and as such, the case was remanded in September 2015 for consideration of entitlement to an extrascedular TDIU rating in accordance with 38 C.F.R. § 4.16(b).  

In a March 2016 decision, the Director of Compensation Service denied entitlement to an extra-schedular TDIU rating.  The case has now been returned for additional appellate review.  Although the Board is precluded from initially assigning an extra schedular disability evaluation, the Board does have appellate jurisdiction to review the denial of an extra schedular rating on appeal.  See Floyd v. Brown, 9 Vet. App. 88 (1996).


FINDINGS OF FACT

1.  The Veteran has not maintained substantially gainful employment since January 2007, when he terminated his employment as a tractor trailer driver. 

2.  Throughout the period under appeal, the Veteran has been rated as 20 percent disabling for peptic ulcer disease; a 20 percent evaluation has also been assigned for a lumbar strain; and 10 percent ratings have been assigned for bilateral pes planus and right lower extremity radiculopathy respectively.  Throughout this period the Veteran's combined disability evaluation was 50 percent.

3.  For the period under appeal, the Veteran did not meet the threshold percentage requirements for entitlement to a TDIU rating in accordance with 38 C.F.R. § 4.16(a); however, he has been unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities throughout that period.


CONCLUSION OF LAW

For the entire period under appeal, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to a TDIU on an extra-schedular basis.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016) before the Board decides the claim.

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment, "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).

Unlike the criteria for an extra-schedular rating under 38 C.F.R. § 3.321, the grant of an extra-schedular rating for TDIU under 38 C.F.R. § 4.16 is based on a subjective standard that seeks to determine if a particular veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC 6-96 (1996).  This means that the Board should take into account the veteran's specific circumstances including his disability, education, and employment history when determining if he is unable to work.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  

As noted above, service connection has been established for a lumbar strain with right lower extremity radiculopathy, peptic ulcer disease and pes planus, with a combined disability rating of 50 percent throughout the period under appeal.  No other disabilities were service-connected during that time period.  As such, the Veteran has not satisfied the scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a).  Therefore, the central question that must be addressed is whether an extra-schedular TDIU rating is warranted throughout the appellate period.  


After consideration of the record, and resolving all reasonable doubt in favor of the Veteran, the Board finds the service-connected lumbar strain with right lower extremity radiculopathy, peptic ulcer disease and pes planus have been sufficiently disabling to render him unable to maintain substantially gainful employment consistent with his education and occupational background throughout the entire period under appeal.  

The Veteran contends that his service-connected back, leg and foot pain, as well as persistent abdominal aching has prevented him from working.  In his February 2013 VA Form 21-8940, the Veteran indicated he had completed 4 years of high school, and last worked in January 2007 as a truck driver.  The Veteran also reported no other appreciable education or training.  

As discussed above, this case was submitted to the Director of Compensation Service for consideration of entitlement to an extra-schedular TDIU rating.  In a March 2016 decision, the Director of Compensation Service curtly determined the "evidentiary record does not show that the symptomatology associated with the service-connected disabilities is of such severity to render the [V]eteran unemployable."  The memo from the Director of Compensation Service provided little rationale to support the conclusion.

Initially the Board observes the Veteran's VA outpatient treatment records throughout the period under appeal show treatment for chronic low back pain, with radiating right leg radiculopathy, as well as intermittent reports of bilateral foot pain and stomach irritation. 

In May 2008, the Veteran underwent a VA spine examination, where he reported experiencing chronic low back pain, which worsened with any movement.  He also indicated he experienced functional impairments such as fatigue, decreased motion, stiffness, weakness, spasms, and pain of the lower back.  The examiner found forward flexion limited to 60 degrees. 


Then, in November 2008 a VA physician completed a residual functional capacity questionnaire, wherein the clinician found the Veteran could only sit for 10 minutes and stand for 5 minutes at a time as a result of his lumbar spine condition.  In addition, the physician stated the Veteran was medically required to either sit in a recliner or lie down for an hour every day.  The clinician stated the Veteran would require half hour long breaks every half hour in a work setting, and could never lift objects exceeding 10 pounds.  The physician also stated the Veteran would be expected to miss more than four days a month of work as a result of his impairments.  Further, the clinician indicated the Veteran required a cane or other assistive device to walk or stand, and determined his overall prognosis for improvement at that time was guarded.

In an August 2010 decision, the Social Security Administration (SSA) found the Veteran was unable to obtain or maintain substantially gainful employment.  The SSA found a principle disability rendering the Veteran unemployable was his service-connected lumbar spine disability.   

The Veteran underwent an assessment in November 2012 by a vocational rehabilitation consultant that specializes in disability analysis.  Following a thorough assessment of the Veteran, to include a review of his medical records and comprehensive discussion of his past medical history, the vocational consultant opined that the Veteran could not engage in substantially gainful employment as a result of service-connected functional impairments. 

The Veteran most recently underwent VA examinations in January 2013.  In the course of his back examination, the Veteran again reported daily low back pain with numbness into the right leg.  The examiner found the Veteran would be limited in his ability to perform physical employment, as a result of his impairments with pushing, pulling, lifting, stooping, or bending; however, the examiner found he "might be able" to perform some clerical tasks required for sedentary employment.  The examiner then cursorily found the Veteran had no functional impairments resulting from his bilateral pes planus.  In addition, Veteran underwent a VA general medical examination at that time.  The nurse practitioner that performed this assessment also cursorily determined the Veteran's peptic ulcer disability would not impair physical or sedentary employment.  Both examiner's wholly failed to explain how or why they rendered these conclusions.  As such, the Board has afforded their findings little probative value.  

The Board observes that the Director of Compensation Service provided minimal consideration of the Veteran's educational and occupational backgrounds.  In this respect, the Board notes the Veteran has a high school diploma, and his prior work experience does not include sedentary desk work.  Specifically, the Veteran has reported working as a truck driver and stock clerk, which are the types of jobs his service-connected disabilities would preclude as a result of his inability to physically exert himself.  In this case, the Veteran also likely lacks sufficient transferrable skills to obtain a job in a more sedentary environment.  Assuming however such a job was available, the Veteran would almost certainly be unable to maintain employment, as he requires half hour breaks every half hour, and must either sit in a recliner or lay down for an hour during the course of his day.  With such limitations and barriers imposed by his service-connected disabilities, the Board finds the Veteran's realistic potential for obtaining and maintaining substantially gainful employment to be de minimus.  

In sum, after affording the Veteran the benefit of all reasonable doubt, the Board is satisfied that the evidence establishes his service-connected disabilities have been sufficiently severe throughout the period under appeal to render him unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  As noted above, several clinicians have indicated the Veteran's service-connected disabilities result in severe functional impairments, which include sitting and standing limitations, require the use of locomotion assistance devices, and impose lengthy and frequent medically-indicated breaks.  Although the Veteran did not meet the threshold schedular criteria for entitlement to a TDIU at any time during the appellate period under review, the Board is satisfied that at least an equal balance of evidence establishes he was unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities throughout that time.  Accordingly, a TDIU is warranted.  



ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.  



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


